I concur in the judgment, and generally, in the reasoning of the opinion. I am not prepared to say, however, that the agreement of September 9, 1902, set up in the defendant's answer, is not a valid agreement according to its terms. Nor is it necessary in this case to hold the contrary, or to say anything affecting the question.
A petition for a rehearing of this cause was denied by the district court of appeal on January 2, 1906, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 2, 1906. *Page 335